


Exhibit 10.7.1

 

INVESTMENT TECHNOLOGY GROUP, INC.
STOCK UNIT GRANT AGREEMENT

FOR EMPLOYEES

 

THIS GRANT AGREEMENT, dated as of                                      (the
“Date of Grant”), is entered into by and between Investment Technology
Group, Inc. (the “Company”), a Delaware corporation, and
                              , an employee of the Company (the “Employee”).

 

WHEREAS, the Employee has been awarded the following Grant under the Investment
Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the “Plan”). 
Capitalized terms used herein and not defined herein shall have the meanings set
forth in the Plan.  In the event of any conflict between this Grant Agreement
and the Plan, the Plan shall control.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows:

 

1.                                      Grant of Stock Units.  Subject to the
terms and conditions set forth in this Grant Agreement and the Plan, the
Employee is hereby awarded          Stock Units that represent hypothetical
shares of Company Stock on a one-for-one basis (the “Stock Unit Grant”).

 

2.                                      Grant Subject to Plan Provisions.  This
Stock Unit Grant is granted pursuant to the Plan, the terms of which are
incorporated herein by reference, and in all respects shall be interpreted in
accordance with the Plan.  The Plan and the Plan prospectus are available at
http://assetlib.itginc.com/stellent/groups/public/documents/itginc/047794.pdf
and
http://assetlib.itginc.com/stellent/groups/public/documents/itginc/047867.pdf,
respectively; provided that paper copies of the Plan and the Plan prospectus are
available upon request by contacting the Legal Department of the Company at
ITG_Legal or 212.444.6378.  This Stock Unit Grant is subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) the registration, qualification or
listing of the shares issued under the Plan, (b) changes in capitalization,
(c) requirements of applicable law and (d) all other Plan provisions.  The
Committee has the authority to interpret and construe this Grant Agreement
pursuant to the terms of the Plan, and its decisions are conclusive as to any
questions arising hereunder.

 

3.                                      Stock Unit Account.  The Company shall
establish and maintain a Stock Unit bookkeeping account (the “Account”) on its
records for the Employee and shall record in the Account the number of Stock
Units awarded to the Employee.  No shares of stock shall be issued to the
Employee at the time the Stock Unit Grant is made.

 

4.                                      Vesting of the Stock Unit Grant.

 

(a)                                      Subject to Section 5 below and the
other terms and conditions of this Grant Agreement and the Plan, this Stock Unit
Grant shall become vested in full and all restrictions on the Stock Unit Grant
shall lapse on the third anniversary of the Date of Grant if the Employee has
remained continuously employed by the Employer from the Date of Grant through
the vesting date; provided, however, that the Stock Unit Grant shall become
immediately

 

--------------------------------------------------------------------------------


 

vested in full (i) upon a Change in Control if the Employee is employed by the
Employer as of the date of the Change in Control or (ii) upon the Employee’s
Termination of Service (as defined below) due to the Employee’s death or
Disability (as defined below).

 

“Disability” shall have the meaning ascribed to such term in Section 22(e)(3) of
the Code.

 

(b)                                      Unless otherwise provided by the
Committee, all amounts receivable in connection with any adjustments to the
Company Stock under Section 5(d) of the Plan shall be subject to the vesting
schedule in this Section 4.

 

5.                                      Termination of Service; Violation of
Code of Conduct; [Financial Restatement;] Forfeiture of Unvested Stock Unit
Grant.  In the event of the Employee’s Termination of Service for any reason
other than due to the Employee’s death or Disability prior to the date the Stock
Unit Grant otherwise becomes vested in accordance with Section 4 above, the
Stock Unit Grant shall immediately be forfeited by the Employee.  [For
non-Executive Committee members only:  In addition, whether or not the Employee
incurs a Termination of Service, in the event that the Employee materially
breaches the Employer’s Code of Business Conduct and Ethics, as such material
breach is determined by the Committee in its sole discretion, prior to the date
the Stock Unit Grant otherwise becomes vested in accordance with Section 4
above, the Committee may determine, in its sole discretion, that the Stock Unit
Grant shall cease to vest effective as of the date of the Employee’s material
breach, subject to compliance with applicable law.] [For Executive Committee
members only:  In addition, whether or not the Employee incurs a Termination of
Service, if, prior to the date the Stock Unit Grant otherwise becomes vested in
accordance with Section 4 above (i) the Employee materially breaches the
Employer’s Code of Business Conduct and Ethics, as such material breach is
determined by the Committee in its sole discretion, or (ii) the Company is
required to prepare a restated financial statement that is filed with an
external regulator because of material noncompliance of the Company with any
financial reporting requirement, whether or not such restatement involves
misconduct of the Employee, then the Committee may determine, in its sole
discretion, that the Stock Unit Grant shall cease to vest effective as of the
date of the material breach or the date on which the Company is notified of such
requirement, as applicable, in each case, subject to compliance with applicable
law.]

 

“Termination of Service” means the Employee ceases to be employed by the
Employer.  An Employee employed by a Subsidiary of the Company shall also be
deemed to incur a Termination of Service if such Subsidiary ceases to be a
Subsidiary of the Company and such Employee does not immediately thereafter
become employed by the Company or another Subsidiary of the Company.  Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among Employers shall not be considered a Termination of Service.

 

6.                                      Distribution of Shares.  The Company
shall distribute to the Employee (or the Employee’s heirs in the event of the
Employee’s death) at the time of vesting of the Stock Unit Grant in accordance
with Section 4 above (but not later than March 15 of the calendar year following
the calendar year in which the Stock Units vest), a number of shares of Company
Stock equal to the number of Stock Units then held by the Employee that became
vested at such time, subject to reduction for withholding of shares pursuant to
Section 9 below.

 

2

--------------------------------------------------------------------------------


 

7.                                      Rights and Restrictions.  The Stock Unit
Grant shall not be transferable, other than by will or under the laws of descent
and distribution (or pursuant to a beneficiary designation authorized by the
Committee).  Prior to vesting of the Stock Unit Grant and delivery of the shares
of Company Stock to the Employee, the Employee shall not have any rights or
privileges of a stockholder as to the shares of Company Stock subject to the
Stock Unit Grant.  Specifically, the Employee shall not have the right to
receive dividends or the right to vote such shares of Company Stock, nor shall
the Employee have the right to sell, assign, pledge, hypothecate, encumber,
transfer or otherwise dispose of, in whole or in part, the Stock Unit Grant,
prior to vesting of the Stock Unit Grant and delivery of the shares of Company
Stock.  The Employee shall not have any interest in any fund or specific assets
of the Employer by reason of this Stock Unit Grant or the Account established
for the Employee.

 

8.                                      Limitations.  Nothing herein shall limit
the Company’s right to issue Company Stock, or Stock Units or other rights to
purchase Company Stock subject to vesting, expiration and other terms and
conditions deemed appropriate by the Company and its affiliates.  Nothing
expressed or implied herein is intended or shall be construed to confer upon or
give to any Person, other than the parties hereto, any right, remedy or claim
under or by reason of this Grant Agreement or of any term, covenant or condition
hereof.

 

9.                                      Withholding.  At the time of
distribution pursuant to Section 6 above, and in accordance with any rules or
regulations of the Committee then in effect, the Employer shall withhold,
through an automatic share withholding procedure, Company Stock with a Fair
Market Value (measured as of the distribution date) equal to the amount of the
federal, state or local taxes of any kind required by law to be withheld with
respect to the distributions.  To the extent not withheld, the Employee shall
pay to the Employer or make arrangements satisfactory to the Committee regarding
payment of any federal, state or local taxes of any kind required by law to be
withheld at any time with respect to the Stock Unit Grant and the Employer
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to the Employee, federal, state and local
taxes of any kind required by law to be withheld.

 

10.                               Expenses of Issuance of Company Stock.  The
issuance of stock certificates hereunder shall be without charge to the
Employee.  The Company shall pay, and indemnify the Employee from and against
any issuance, stamp or documentary taxes (other than transfer taxes) or charges
imposed by any governmental body, agency or official (other than income taxes)
by reason of the issuance of Company Stock.

 

11.                               Terms are Binding.  The terms of this Grant
Agreement shall be binding upon the executors, administrators, heirs,
successors, transferees and assignees of the Employee and the Company.

 

12.                               Compliance with Law.  The transfer of Company
Stock hereunder shall be subject to the terms, conditions and restrictions as
set forth in the governing instruments of the Company, Company policies,
applicable federal and state securities laws or any other applicable laws or
regulations, and approvals by any governmental or regulatory agency as may be
required.  By signing this Grant Agreement, the Employee agrees not to sell any
Company Stock at a time when applicable laws or the Company policies prohibit a
sale.

 

3

--------------------------------------------------------------------------------


 

13.                               References.  References herein to rights and
obligations of the Employee shall apply, where appropriate, to the Employee’s
legal representative or estate without regard to whether specific reference to
such legal representative or estate is contained in a particular provision of
this Grant Agreement.

 

14.                               Notices.  Any notice required or permitted to
be given under this Grant Agreement shall be in writing and shall be deemed to
have been given when delivered personally or by courier, or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address indicated below or to such changed address as
such party may subsequently, by similar process, give notice of:

 

If to the Company:

 

Investment Technology Group, Inc.

One Liberty Plaza

165 Broadway

New York, NY 10006

Attention: General Counsel

 

If to the Employee:

 

At the Employee’s most recent address shown on the Employer’s corporate records,
or at any other address at which the Employee may specify in a notice delivered
to the Company in the manner set forth herein.

 

15.                               No Right to Continued Employment.  This Stock
Unit Grant shall not confer upon the Employee any right to continue in the
employ of the Employer nor shall this Stock Unit Grant interfere with the right
of the Employer to terminate the Employee’s employment at any time.

 

16.                               Section 409A.  It is intended that the Stock
Unit Grant issued hereunder shall comply with Section 409A of the Code (and any
regulations and guidelines issued thereunder) to the extent the Stock Unit Grant
is subject thereto, and the Stock Unit Grant shall be interpreted on a basis
consistent with such intent.  In no event shall the Employee, directly or
indirectly, designate the calendar year in which the shares underlying the Stock
Unit Grant will be distributed.  This Grant Agreement may be amended without the
consent of the Employee in any respect deemed by the Committee to be necessary
in order to preserve compliance with Section 409A of the Code.

 

17.                               Costs.  In any action at law or in equity to
enforce any of the provisions or rights under this Grant Agreement, including
any arbitration proceedings to enforce such provisions or rights, the
unsuccessful party to such litigation or arbitration, as determined by the court
in a final judgment or decree, or by the panel of arbitrators in its award,
shall pay the successful party or parties all costs, expenses and reasonable
attorneys’ fees incurred by the successful party or parties (including without
limitation costs, expenses and fees on any appeals), and if the successful party
recovers judgment in any such action or proceeding such costs, expenses and
attorneys’ fees shall be included as part of the judgment.

 

4

--------------------------------------------------------------------------------


 

18.                               Further Assurances.  The Employee agrees to
perform all acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Grant Agreement, including but not
limited to all acts and documents related to compliance with applicable federal
and/or state securities laws.

 

19.                               Counterparts.  For convenience, this Grant
Agreement may be executed in any number of identical counterparts, each of which
shall be deemed a complete original in itself and may be introduced in evidence
or used for any other purposes without the production of any other counterparts.

 

20.                               Governing Law.  This Grant Agreement shall be
construed and enforced in accordance with Section 19(h) of the Plan.

 

21.                               Entire Agreement.  This Grant Agreement,
together with the Plan, sets forth the entire agreement between the parties with
reference to the subject matter hereof, and there are no agreements,
understandings, warranties, or representations, written, express, or implied,
between them with respect to the Stock Unit Grant other than as set forth herein
or therein, all prior agreements, promises, representations and understandings
relative thereto being herein merged.

 

22.                               Amendment; Waiver.  This Grant Agreement may
be amended, modified, superseded, canceled, renewed or extended and the terms or
covenants hereof may be waived only by a written instrument executed by the
parties hereto or, in the case of a waiver, by the party waiving compliance. 
Any such written instrument must be approved by the Committee to be effective as
against the Company.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of the breach of any
term or provision contained in this Grant Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Grant Agreement.

 

23.                               Severability.  Any provision of this Grant
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

24.                               Recoupment Policy.  The Employee hereby agrees
that the Employee will be subject to any compensation clawback or recoupment
policies that may be applicable to the Employee as an employee of the Company or
any of its affiliates, as in effect from time to time and as approved by the
Board or the Committee, whether or not approved before or after the Date of
Grant.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant Agreement as of the
date first above written.

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

 

By:

 

 

Name: Robert C. Gasser

 

Title: CEO and President

 

I hereby accept the Stock Unit Grant described in this Grant Agreement, and I
agree to be bound by the terms of the Plan and this Grant Agreement.  I hereby
further agree that all the decisions and determinations of the Committee shall
be final and binding.

 

 

 

 

 

 

[Insert Name of the Employee]

 

 

 

 

 

 

 

Brokerage Name

 

 

 

 

 

 

 

Brokerage Account Number

 

6

--------------------------------------------------------------------------------
